
	

114 HR 2859 IH: Sonoran Corridor Interstate Development Act of 2015
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2859
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Ms. McSally (for herself, Mr. Grijalva, Mrs. Kirkpatrick, Mr. Franks of Arizona, Ms. Sinema, Mr. Schweikert, Mr. Gallego, Mr. Salmon, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate the Sonoran
			 Corridor connecting Interstate 19 to Interstate 10 south of the Tucson
			 International Airport as a future part of the Interstate System, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Sonoran Corridor Interstate Development Act of 2015. 2.FindingCongress finds that the designation of the Sonoran Corridor Interstate connecting Interstate 19 to Interstate 10 south of the Tucson International Airport as a future part of the Interstate System would—
 (1)enhance direct linkage between major trading routes connecting growing ports, agricultural regions, infrastructure and manufacturing centers, and existing high priority corridors of the National Highway System; and
 (2)significantly improve connectivity on the future Interstate 11 and the CANAMEX Corridor, a route directly linking the United States with Mexico and Canada.
			3.Route designation
 (a)High priority corridor on National Highway SystemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1210) is amended by adding at the end the following:
				
 (81)State Route 410, the Sonoran Corridor connecting Interstate 19 to Interstate 10 south of the Tucson International Airport..
 (b)Future parts of Interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2033; 119 Stat. 1213) is amended in the first sentence by striking and subsection (c)(57) and inserting subsection (c)(57), and subsection (c)(81).
			
